Citation Nr: 0930334	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for recurrent 
bilateral tinnitus, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971, with additional service in the Tennessee Army 
National Guard 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's application to reopen a claim for 
service connection for a low back disability and granted 
service connection for tinnitus and assigned a 10 percent 
rating, effective September 8, 2005.

The Board acknowledges that, in a January 2007 supplemental 
statement of the case, the RO framed the second issue on 
appeal as one of entitlement to service connection for a low 
back disability (degenerative disc disease of the lumbar 
spine).  However, a review of the record discloses that there 
has been a prior final decision on the Veteran's service 
connection claim, which the RO declined to reopen in December 
2006.  Thus, that issue is more accurately characterized as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  Factors warranting extra-
schedular consideration have neither been shown nor alleged.

2.  A May 2002 RO rating decision denied the Veteran's claim 
for service connection for a low back disability 
(degenerative disc disease of the lumbar spine).  The Veteran 
did not timely appeal that decision.

3.  Evidence received since the May 2002 RO decision is new, 
in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for a low back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an initial rating in 
excess of 10 percent for bilateral tinnitus have not been 
met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(1998-2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2.  The May 2002 RO decision that denied service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

3.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  
38 U.S.C.A. §§  5108, 7105 (West 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

With respect to the Veteran's claim for an initial increased 
rating for bilateral tinnitus, since the application of the 
law to the undisputed facts is dispositive as to this claim, 
no discussion of VA's duties to notify and assist is 
required.  See Mason v. Principi, 16 Vet. App. 129 (2002).  
As to his new and material evidence claim for service 
connection for a low back disability, in light of the fact 
that the Board has decided to reopen and remand that claim 
for additional development, a discussion as to whether VA's 
duties to notify and assist the appellant have been satisfied 
is not required.  The Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the Veteran. 

Initial Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The Veteran is seeking an increased rating for bilateral 
tinnitus.  The RO denied the Veteran's request because a 
rating of 10 percent is the maximum schedular allowance under 
DC 6260 and there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 C.F.R. § 4.25(b) (2008) and 38 C.F.R. 
§ 4.87, DC 6260 (1999-2008) limit a Veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus of 10 
percent.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board further notes that the record contains no 
indication of marked interference with employment or frequent 
hospitalization warranting consideration of referral for an 
extra-schedular rating for tinnitus, nor has the Veteran 
argued that extra-schedular consideration is warranted.  
38 C.F.R. § 3.321(b).  Thus, no action with respect to 
referral for consideration of an extra-schedular rating is 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Therefore the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating for tinnitus and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

New and Material Evidence

In May 2002, the RO denied the Veteran's claim for service 
connection for a low back disability.  In a December 2005 
rating decision, the RO declined to reopen that previously 
denied claim.  Because the RO declined to reopen the claim, 
the Board must consider the question of whether new and 
material evidence has been received to reopen that claim 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§  3.160(d), 
20.302, 20.1103 (2008).  Thus, the May 2002 decision, which 
denied the Veteran's claim for service connection for a low 
back disability, became final because the Veteran did not 
file a timely appeal.

The Veteran's claim may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed an application to reopen his claim 
in September 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the Board at the time of the last final 
decision consisted of the Veteran's Form DD-214, which 
revealed that he had served in Vietnam from January 1971 to 
October 1971 and received the National Defense Service Medal, 
the Republic of Vietnam Campaign Medal with two stars, and 
the Vietnam Service Medal.  Significantly, however, that Form 
DD-214 did not show, and the Veteran himself did not contend, 
that either of the two stars associated with his Vietnam 
Campaign Medal was awarded based on combat, and there was no 
indication that either of them was accompanied by a 'V' 
device for valor.  Nor was there any other evidence of record 
indicating that the Veteran had engaged in combat during his 
period of active service.

Additional evidence before the RO adjudicators at the time of 
the last final decision included service treatment records, 
which were negative for any complaints, diagnoses, or 
treatment related to low back problems.  Also of record were 
VA medical records reflecting treatment for chronic low back 
pain.  A March 1999 Magnetic Resonance Imaging (MRI) 
examination revealed mild narrowing the disc spaces of the 
lower lumbar region, but was otherwise negative for any 
spinal abnormalities.  However, based on a subsequent MRI 
examination in June 2000, the Veteran was diagnosed with 
degenerative disc disease of the lumbar spine and prescribed 
a treatment regimen of medication and low back exercises.  
The diagnosing VA physician did not relate the Veteran's low 
back disability to any aspect of his military service.  Nor 
did any other medical provider.

Based upon the evidence then of record, the RO determined in 
its May 2002 rating decision that there was no competent 
evidence demonstrating that the Veteran's currently diagnosed 
low back disability had been caused or aggravated in service 
or was related to any incident therein.  Consequently, that 
claim was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in May 2002 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.

Newly received evidence includes lay statements in which the 
Veterans contends that his current low back disability arose 
from an in-service back injury, caused by carrying a heavy 
backpack, for which he was reportedly hospitalized for 15 
days in Vietnam.  Additionally, the Veteran has submitted 
five pages of National Guard service records, which reflect 
that he requested to be placed on light duty due to worsening 
back problems in 2004.  Significantly, those records further 
show that, after approximately 17 years as an Army Reservist, 
the Veteran was discharged from the Tennessee Army National 
Guard in December 2004 due to a back condition.  Additional 
evidence not previously of record at the time of the last 
final decision includes VA medical records, dated from April 
2002 to April 2006, indicating that the Veteran has continued 
to receive treatment for degenerative disc disease of the 
lumbar spine and related symptoms.  

The Board finds that the Veteran's statements regarding 
treatment for an in-service back injury in Vietnam, his 
National Guard service records reflecting complaints of 
worsening back problems and indicating that those problems 
resulted in his discharge the Tennessee Army National Guard, 
and his newly submitted VA medical records showing ongoing 
treatment for low back problems, are both new and material.  
Considered in tandem, that newly submitted evidence indicates 
that the Veteran currently suffers from a low back disability 
that may be etiologically related to a low back injury 
incurred during his period of active duty or National Guard 
service or, in the alternative, to a preexisting low back 
injury that was aggravated or permanently worsened in the 
course of his National Guard service.  That new evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the 
Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for a low back disability relates to a previously 
unestablished fact, a link between the Veteran's current 
diagnosis and an in-service event or injury.  Therefore, the 
Board finds that new evidence, when presumed credible for the 
purpose of determining whether it is material, is material. 
Accordingly, the Veteran's claim for service connection for a 
low back disability is considered reopened and VA will 
reconsider that claim on the merits.  38 C.F.R. § 3.156(c).


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.

New and material evidence has been submitted for the claim of 
entitlement to service connection for a low back disability.  
To that extent only, the appeal is granted.






REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's newly reopened claim for service connection for a 
low back disability.

As noted above, the Veteran has submitted five pages of 
National Guard service records reflecting complaints of 
chronic back problems and indicating that those problems 
resulted in his discharge from the Tennessee Army National 
Guard after a 17-year period of service.  Significantly, 
however, the bulk of the Veteran's National Guard service 
personnel and medical records do not appear to be associated 
with his claims file.  As such, it remains unclear to the 
Board whether the Veteran underwent treatment for low back 
problems while serving in the National Guard and whether his 
duties therein were changed in effort to accommodate his 
orthopedic complaints.  Accordingly, because VA is on notice 
that there are outstanding National Guard service records 
that may be applicable to the Veteran's claim for service 
connection and because these records may be of use in 
deciding the claim, these records are relevant and an attempt 
to obtain them should be made.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is also warranted to obtain active duty medical and 
personnel records that may be outstanding.  As noted above, 
the Veteran informed VA that he was hospitalized for 15 days 
due to a low back injury incurred while serving in Vietnam 
from January 1971 to October 1971.  Also, as previously 
indicated, the Veteran's service treatment records currently 
associated with the claims file are negative for any 
complaints or clinical findings related to low back problems.  
However, since the Veteran has informed VA that he underwent 
15 days of inpatient treatment for a back injury in Vietnam, 
and as this claim is being remanded for additional 
development on other grounds, the Board finds that a specific 
attempt to obtain service treatment records relating to the 
Veteran's reported hospitalization in Vietnam for a low back 
injury should be made.  38 C.F.R. § 3.159(c)(2) (2008); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Board observes that, if the Veteran was in 
fact hospitalized for 15 days during his period of in-country 
service extending from January to October 1971, then his 
absence from his unit, A Co., 169th Engineer Battalion, USARV 
(United States Army Vietnam), should be noted in that unit's 
morning reports.  Accordingly, the Board finds that on 
remand, a specific attempt should be made to corroborate the 
Veteran's reported hospitalization for a low back injury with 
his unit's morning reports.

Next, it appears that VA medical records may also be 
outstanding.  A VA medical record dated in April 2006 
reflects that the Veteran was receiving treatment at the VA 
Medical Center in Mountain Home, Tennessee, for multiple 
physical and psychological problems, including chronic low 
back pain, and was advised to return for follow-up treatment 
on an as-needed basis.  Significantly, however, no VA medical 
records dated since that time have been associated with the 
claims file.  Because it therefore appears there may be 
outstanding VA medical records dated after April 2006 that 
may contain information pertinent to the Veteran's claim for 
service connection for a low back disability, those records 
are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  As 
previously indicated, the Veteran's post-service treatment 
records reflect complaints of chronic low back pain and a 
diagnosis of degenerative disc disease of the lumbar spine, 
which the Veteran contends had its onset while he was on 
active duty in Vietnam, where he reportedly injured his back, 
and which reportedly worsened during his period of National 
Guard service.  In this case, a VA examiner has not yet had 
the opportunity to review the Veteran's claims file and make 
a determination as to whether the Veteran has a low back 
disability that is etiologically related to his period of 
active service or service in the National Guards.  
Accordingly, the Board thus finds that a remand for an 
examination and opinion is necessary in order to fairly 
address the merits of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center, Tennessee Adjutant General's office, 
or any other appropriate service department 
offices, to verify all of the dates of the 
Veteran's periods of active and inactive 
duty for training in the Tennessee Army 
National Guard.  Also request that a search 
be conducted for all personnel and medical 
records pertaining to the Veteran during his 
service in the Tennessee Army National 
Guard.  If more details are required to 
conduct such a search, ask the Veteran to 
provide the necessary information.  The 
results of this request, whether successful 
or unsuccessful, should be documented in the 
claims file, and the Veteran should be 
informed of any negative results.

2.  Request from the National Personnel 
Records Center, or any other appropriate 
service department offices, all service 
treatment records associated with the 
Veteran's reported 15-day hospitalization 
for a low back injury while serving in 
Vietnam between January and October 1971.  
The results of this request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran should be informed of any negative 
results.

3.  Request morning reports of A Co., 169th 
Engineer Battalion, USARV, for the period 
extending from January to October 1971, in 
order to corroborate the Veteran's reports 
of inpatient treatment for 15 days for a low 
back injury.  The results of this request, 
whether successful or unsuccessful, should 
be documented in the claims file, and the 
Veteran should be informed of any negative 
results.

4.  Obtain and associate with the claims 
file all medical records from VA Medical 
Center in Mountain Home, Tennessee, dated 
from May 2006 to the present.

5.  After the above records have been 
obtained, schedule the Veteran for a VA 
orthopedic examination with the appropriate 
specialist for the purpose of ascertaining 
whether his current low back disability is 
etiologically related to his period of 
active service or service in the Army 
National Guard.  The claims file must be 
reviewed by the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  The examiner 
should provide a rationale for all opinions 
expressed and reconcile those opinions with 
all evidence of record, including the 
Veteran's account of treatment for a low 
back injury during his period of active 
service in Vietnam and his statements 
regarding a continuity of symptomatology 
since his discharge from active duty.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury but relied on 
the service treatment records to provide a 
negative opinion).  Additionally, the VA 
examiner should consider the Veteran's 
National Guard service records reflecting 
complaints of worsening low back problems 
and indicating that those problems resulted 
in his discharge from the Tennessee Army 
National Guard in December 2004.  
Specifically, the VA examiner should address 
the following: 

a)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current low back 
disability that is causally or 
etiologically related to the low back 
injury for which he was reportedly 
treated in Vietnam, or to any other 
incident during his period of active 
service.

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current low back 
disability that is causally or 
etiologically related to an injury 
incurred in or aggravated (permanently 
worsened) in the line of duty during any 
period of active duty for training or 
inactive duty for training in the Army 
National Guard.

6.  Then, readjudicate the claim for service 
connection for a low back disability.  If 
the decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


